Hines, J.
dissenting. The jury found the defendant, guilty of murder, without recommendation; and he has been sentenced to pay the extreme penalty of the law for this offense. With this result, or the severity and barbarity of the punishment, this court would have nothing to do, if the jury had been given proper instructions upon the law by the trial court for their guidance in reaching the verdict which they rendered; but in a case involving human life, this court should scan with clearer scrutiny errors alleged to have been committed by the trial judge in his instructions to the jury, than in a case of less gravity. The defendant, in the second ground of his amendment to his motion for new trial, complains of the charge of the court which is set out in the second headnote of the opinion in this case. This instruction consists of two branches. The first of these deals with mutual combat. The court left to the jury the determination of the question whether mutual combat was involved under the evidence; and then in*725structed them, if they found that this was a case of mutual combat, that section 73 of the Penal Code was applicable, and the court then charged the principle of self-defense laid down in said section. In the second division of this charge the judge instructed the jury that if they found that this was a case of mutual combat, and that the defendant was not justifiable under the evidence, then they might consider, under the evidence, the question of manslaughter; and he then gave to the jury the definition of manslaughter contained in section 64 of the Penal Code.
I will deal with the second division of this instruction first. The majority of the court hold “that the law of voluntary manslaughter was not involved under the facts of the case; and that where voluntary manslaughter is not involved under the proof, an instruction thereon should not be given.” So, according to the opinion of the majority of the court, the court below erred in giving in charge to the jury the second division of the instruction complained of. Kelly v. State, 145 Ga. 210 (88 S. E. 822); Hegwood v. State, 12 Ga. App. 566 (77 S. E. 886); Jones v. State, 147 Ga. 356 (94 S. E. 248). But as the defendant was not convicted of voluntary manslaughter, any errors committed by the court in charging or omitting to charge upon voluntary manslaughter will not work the grant of a new trial. I refer to this portion of this instruction simply to call attention to the fact that the majority concede that it is erroneous.
I deal next with the first branch or division of these instructions. The court gave in charge to the jury the law of mutual combat as embraced in the Penal Code (1910), § 73. When mutual combat is not involved under the proof, it is error to charge this principle of law. Lowman v. State, 109 Ga. 501 (34 S. E. 1019); Jordan v. State, 117 Ga. 405 (43 S. E. 747); James v. State, 123 Ga. 548 (2) (51 S. E. 577); McCray v. State, 134 Ga. 416 (13a) (68 S. E. 62, 20 Ann. Cas. 101); Brown v. State, 151 Ga. 497 (107 S. E. 536). The majority of the court do not controvert this principle of law. They can not dispute this law. They do not dispute the fact that the trial judge gave in charge the law of mutual combat. Then how do they escape the conclusion that a new trial should be granted the defendant? The majority assert that “.no error is assigned on the ground that section 73 was given in charge;” and for this reason, in a case involving human life, *726they refuse to consider this gross and glaring error, on a purely technical ground. But I traverse the statement that there is no such assignment of error. In the caption of this ground of fhe motion for new trial is the language: " Movant respectfully insists that the charge of the court on the question of considering the law of voluntary manslaughter, and, in this connection, the law of mutual combat, was erroneous.” Here the defendant does not complain of only a part of this charge, but of the whole charge embraced in this ground. He insists that the charge of the court, on the law of voluntary manslaughter, and in this connection the law of mutual combat, was erroneous. The court charged the law of voluntary manslaughter and of mutual combat in the same connection. The two subjects were united and embraced in the same instruction. The defendant does not allege that the portion of the instruction on manslaughter is erroneous because given in connection with the law of mutual combat. He asserts that the charge on both branches of the law is erroneous. "Where the charge complained of appears on its face to be free from error, and no specific assignment of error is made on it, this court can not consider it. If the error is apparent, the charge may be considered on a general complaint that it is error.” Hunley v. State, 104 Ga. 755 (30 S. E. 958); Anderson v. So. Ry. Co., 107 Ga. 500, 510 (33 S. E. 644). Here the error is apparent on the face of the charge complained of. As a whole it is erroneous. Both of its parts are erroneous. So it is the solemn and sacred duty of this court to consider the assignment of error that this charge is erroneous.
But this is not all. Among other exceptions to this charge is this: "(e) Movant respectfully insists that said charge was erroneous and confusing, and that it did confuse the jury, to the prejudice of the defendant.” Here the defendant specifically alleges that this charge was erroneous, confusing, and did confuse the jury to his prejudice. In my opinion, all of these complaints are well founded. The error alleged is that this instruction is erroneous; and the assignment of error is sufficient to require this court, in a case of life and death, to pass upon this ground upon its merits. In a case of such gravity, I can not indulge "in dividing a hair between North and North-west side,” in order to escape the grant of a new trial when substantial and prejudicial *727error has been committed against the defendant. I will not resort to quibbling or to technicalities to avoid granting to this unfortunate wretch his just dues under the law. It seems to me that the majority are unduly stressing the importance of “mint and anise and cummin, and have omitted the weightier matters of the law.” Matt. 23:23. I have given to this case long and patient consideration; and I feel constrained to dissent from the conclusion reached by the majority of the court.